Opinion filed August 2, 2012




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00306-CR
                                         __________

                                JOSE CHAVEZ, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 106th District Court

                                      Gaines County, Texas

                                 Trial Court Cause No. 10-4082


                            MEMORANDUM OPINION
       Jose Chavez appeals his conviction by a jury of the offense of taking a controlled
substance, marihuana, into a correctional facility. The jury, finding enhancement paragraphs
true, assessed his punishment at twenty-five years in the Texas Department of Criminal Justice,
Institutional Division. He contends in a single issue on appeal that the evidence is insufficient to
support his conviction. We affirm.
       Under the standard of review applicable to criminal cases, the evidence is sufficient to
support a conviction if, considering all record evidence in the light most favorable to the verdict,
a factfinder rationally could have found that each essential element of the charged offense was
proven beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979); Brooks v.
State, 323 S.W.3d 893, 912, 926 (Tex. Crim. App. 2010). Evidence is insufficient under this
standard in four circumstances: (1) the record contains no evidence probative of an element of
the offense; (2) the record contains a mere “modicum” of evidence probative of an element of the
offense; (3) the evidence conclusively establishes a reasonable doubt; and (4) the acts alleged do
not constitute the criminal offense charged. Jackson, 443 U.S. at 314, 318 n.11, 320. If an
appellate court finds the evidence insufficient under this standard, it must reverse the judgment
and enter a judgment of acquittal. See Tibbs v. Florida, 457 U.S. 31, 41–42 (1982).
       Patrick Kissick testified that he is a detective lieutenant for the Seminole Police
Department. He indicated that he was present at the book-in process for Chavez. He stated that,
after a subject is arrested, he or she is taken into the Gaines County Jail and relieved of his or her
property, searched, and then turned over to the duty jailer. He said that, during the book-in
process, a marihuana cigarette was found inside a cigarette pouch on Chavez’s person.
Lieutenant Kissick testified that Chavez was asked by Officer Joe Mendoza, prior to entering the
jail, if he had anything illegal on his person and that Officer Mendoza told him that Chavez said
he did not have anything on him.
       Officer Mendoza testified that he had been a Seminole police officer for fourteen years.
He said that, prior to booking Chavez into the jail on the occasion in question, he asked if he had
anything on his body or on his clothes that was illegal, like drugs. He indicated that Chavez said
he did not. Officer Mendoza related that he asked the question in both Spanish and English and
that Chavez understood both times. He said that, when conducting a strip search after Chavez
was in jail, he found a marihuana joint located in a package of cigarettes in Chavez’s shirt. On
cross-examination, Officer Mendoza acknowledged that, at the time of his arrest, Chavez was
handcuffed with his hands behind his back.
       Chavez, testifying in his own behalf, indicated that he told Officer Mendoza, in response
to his question, that he had some contraband in his front pocket. He said he told him that it was a
marihuana cigarette. He insisted that he did not know whether Officer Mendoza heard his
answer.   He related that he could not hand anything to Officer Mendoza because he was
handcuffed with his hands behind his back.
       We hold that the evidence is sufficient to support the conviction. It is difficult to follow
Chavez’s argument as to why the evidence is insufficient.           As we best understand it, the

                                                  2
argument is that, at the time Chavez put the marihuana in his pocket, he was not intending to go
to jail and that, when he was arrested, he was handcuffed with his hands behind his back. The
issue is not whether Chavez intended to go to jail when he put the marihuana in his pocket, but
whether he intended to take the marihuana in with him when he was about to be booked into the
jail. Although handcuffed, he could have acknowledged to Officer Mendoza that he had a
marihuana joint in his pocket, making sure that Officer Mendoza heard him. The jury is the sole
judge of the credibility of the witnesses and the weight to be given their testimony.
Montgomery v. State, No. PD-1169-11, 2012 WL 2327833 (Tex. Crim. App. June 20, 2012).
When faced with a record supporting contradicting inferences, we must presume that the jury
resolved such conflicts in favor of the verdict, even if not explicitly stated in the record. Id.
Consequently, the jury could reasonably have chosen not to believe Chavez’s claim that he told
Officer Mendoza that he had the contraband.
        Chavez appears to contend that the jury could not believe Officer Mendoza’s testimony
because Officer Mendoza testified that he asked Chavez the question in both English and
Spanish, whereas Lieutenant Kissick testified that he only heard Mendoza ask the question in
Spanish. Even if, as Chavez suggests, this testimony brings Officer Mendoza’s veracity into
question, it was for the jury to resolve the question.
        Chavez also suggests that, in order for the evidence to be sufficient, the State is required
to show that he intended to go to jail, whereas he was taken to jail against his wishes.
Section 6.01(a) of the Texas Penal Code provides that a person commits an offense only if he
voluntarily engages in conduct, including an act, an omission, or possession. TEX. PENAL CODE
ANN. § 6.01(a) (West 2011). “Voluntariness,” within the meaning of Section 6.01(a), refers only
to “one’s physical bodily movements.” Brown v. State, 89 S.W.3d 630, 633 (Tex. Crim. App.
2002). When an appellant complains that the evidence is insufficient to support a conviction for
taking a controlled substance or dangerous drug into a correctional facility under
Section 38.11(b) of the Texas Penal Code because he or she was compelled to enter the facility
in custody and under restraint, but makes no claim of involuntary physical movements, the
evidence is sufficient to establish that the appellant voluntarily took the controlled substance into
the jail.   See id.   A reasonable jury could find from the evidence presented that Chavez
intentionally and knowingly took the marihuana into the correctional facility because of his



                                                  3
denial to Officer Mendoza that he had it in his possession. We overrule Chavez’s sole issue on
appeal.
          The judgment of the trial court is affirmed.


                                                                                   PER CURIAM


August 2, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill.1




          1
              John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                   4